Citation Nr: 0903119	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right biceps partial muscle rupture.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

On his March 2007 Substantive Appeal (VA Form 9) the veteran 
stated that he was only appealing the denial of his claim for 
entitlement to an initial evaluation in excess of 10 percent 
for right biceps partial muscle rupture.  Accordingly, the 
claim for entitlement to an initial rating in excess of 10 
percent for right biceps partial muscle rupture is the only 
issue in appellate status before the Board.


FINDING OF FACT

The veteran's right biceps partial muscle rupture is no more 
than moderate in degree.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's right biceps partial muscle rupture are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a rating in excess of 10 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; 
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Diagnostic Code 5305 pertains to impairment of MG V, 
supination and flexion of the elbow (which includes biceps).  
The Diagnostic Code provides a noncompensable evaluation for 
"slight" muscle disability of either the dominant or non-
dominant side of the body.  A 10 percent evaluation is 
warranted for "moderate" muscle disability of either the 
dominant or non-dominant side.  A 20 percent evaluation is 
warranted for "moderately severe" muscle disability of the 
non-dominant side.  A 30 percent is assigned for "moderately 
severe" muscle disability of the dominant side or "severe" 
muscle disability of the non- dominant side.  A 40 percent 
rating is provided for a "severe" muscle disability of the 
dominant side.  See 38 C.F.R. § 4.73, Diagnostic Code 5305.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

History and Analysis

An August 2006 rating decision granted the veteran service 
connection and assigned an initial rating of 10 percent for 
biceps partial muscle rupture disability, effective from 
February 24, 2006.  The veteran seeks a higher rating.  

Private medical records show that the veteran was treated for 
work related injuries in February 1991.  He complained of 
bilateral shoulder pain and back pain.  Complaints and 
treatment of shoulder and arm pain continued for the balance 
of 1991.  The veteran fell directly onto his right shoulder 
in August 1997.  He was treated for dislocation of his 
shoulder and had a great deal of right shoulder pain; he 
displayed marked weakness of his deltoid.  October 1997 
treatment records show that he suffered axillary nerve injury 
and a rotator cuff tear in conjunction with his dislocated 
shoulder.  EMG tests demonstrated that the veteran had 
chronic brachial plexopathy, which again was shown in 1998.  
A March 2001 treatment record noted that the veteran 
complained of tightness and cramps in his neck, upper back 
and shoulders.  The March 2001 examiner noted a history of 
bilateral shoulder injuries from ten years ago in a work 
related accident.  The veteran stated that he had endured a 
long rehabilitation course and indicated he was still weak in 
his shoulder, particularly with over head work and primarily 
involving the right arm.  

The veteran underwent VA examination in July 2006.  The 
examiner reviewed the veteran's entire claims file, including 
his service treatment records and private medical records.  
The examiner noted that the veteran reported chronic daily 
discomfort in his right shoulder, with aches; it wakes him up 
at night when he lays on it.  If the veteran raises his arm 
above his armpit, his biceps and triceps area gets very tight 
like a rubber band.  The veteran reported that strength is 
good if the arm is close-in to his body and the elbow is at 
his side.  When away from the body, particularly with 
abduction, he reported significant decreased strength.  
Flares can occur daily depending on activity.  He reported 
chronic decreased sensation with the back of the shoulder and 
back of the upper arm for years and previous hand numbness 
from prior bilateral carpal tunnel syndrome.  The veteran 
acknowledged multiple other injuries to his right upper 
extremity, including when his arm got caught in a washing 
machine prior to service.  He indicated there was only skin 
damage due to the washing machine incident.  The veteran also 
reported a post-service work injury in 1991 where he fell off 
a silo.  There were no fractures, but he was off work for 
nearly a year.  In the later 1990s, he suffered another 
injury to his right shoulder where a rotator cuff tear was 
diagnosed and treated surgically.  There was also a nerve 
injury to his shoulder at that time.  The veteran indicated 
the doctors never discussed doing anything with his biceps, 
as it was not related.   

Upon physical examination the examiner noted the veteran was 
right handed and found deformity of the right bicep with 
probable rupture of the long head of the biceps.  Residual 
strength with the right biceps was only mildly decreased 
compared to the left.  The diagnosis was right biceps partial 
muscle rupture, long head of the biceps.  The examiner opined 
that the veteran has a partial biceps muscle rupture which is 
at least as likely as not a result of the right upper 
extremity condition related to the symptoms/treatment shown 
in service.  The examiner also found multiple other right 
shoulder/arm conditions, including prior rotator cuff tear 
with repair, acromioplasty, dislocation, brachial plexopathy 
with axillary nerve injury and carpal tunnel release; he 
indicated that none of these were related to or aggravated by 
the veteran's biceps muscle injury.  The examiner opined that 
the veteran's current symptoms appear related to other 
shoulder conditions, rather than the biceps muscle injury.  

Although the veteran has stated his belief that his symptoms 
are related to his service-connected right biceps partial 
muscle rupture and deserve a higher disability rating, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

A 10 percent evaluation is warranted for "moderate" muscle 
disability of either the dominant or non-dominant side under 
Diagnostic Code 5305.  A history consistent with a moderate 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use.  Objective findings include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.  A 30 percent is assigned for "moderately severe" 
muscle disability of the dominant side.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

When it is not possible to separate the effects of service-
connected and non-service-connected disabilities, resolution 
of reasonable doubt dictates that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, 
in the current matter, there is a medical opinion that 
separates out the effects of the veteran's service connected 
right biceps partial muscle rupture and his non-service 
connected disabilities.  As noted above, the July 2006 
examiner expressed the opinion that the veteran's multiple 
other right shoulder/arm conditions, including prior rotator 
cuff tear with repair, acromioplasty, dislocation, brachial 
plexopathy with axillary nerve injury and carpal tunnel 
release were all not related to or aggravated by the 
veteran's biceps muscle injury.  Additionally, the July 2006 
examiner opined that the veteran's current shoulder symptoms 
appear to be related to his other shoulder conditions.  
Therefore, the Board finds that many of veteran's current 
symptoms are not related to his service-connected biceps 
partial muscle rupture disability, but rather his non-service 
connected conditions.

The veteran has indicated that his right bicep injury is more 
severe than it is currently rated, but the objective medical 
evidence fails to support his contention. The July 2006 VA 
examination report shows that the veteran has a number of 
symptoms affecting his right upper extremity, including loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
but these are related to multiple other injuries that the 
veteran suffered both before and after service.  The examiner 
noted specifically that veteran suffered from multiple other 
non-service connected right shoulder/arm conditions, 
including prior rotator cuff tear with repair, acromioplasty, 
dislocation, brachial plexopathy with axillary nerve injury 
and carpal tunnel release.  The veteran's service connected 
biceps partial muscle rupture disability is characterized by 
some loss of power, tightness and pain.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The veteran is competent to report pain.  
However, these complaints of pain are encompassed in the 
veteran's schedular rating and do not exceed the criteria for 
an evaluation in excess of 10 percent for his service 
connected right biceps partial muscle rupture.  The July 2006 
VA examiner noted that veteran's current symptoms appear 
related to other shoulder conditions, rather than the biceps 
muscle injury.  The veteran's reports of chronic pain, 
weakened movement, excess fatigability and diminished 
endurance appear directly attributable to his other shoulder 
conditions and therefore do not more nearly approximate the 
criteria for an increased 30 percent rating for his service 
connected right biceps partial muscle rupture.  See 38 C.F.R. 
§ 4.7.  

Consequently, since the grant of service connection the Board 
finds that the disability picture for the veteran's service-
connected biceps partial muscle rupture does not meet the 
criteria for a rating in excess of 10 percent.  See 
Fenderson, supra.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in an April 2006 letter sent 
before the issuance of the rating decision granting service 
connection for right biceps partial muscle rupture, the 
veteran was advised of his and VA's respective claim 
development responsibilities and was asked to identify 
sources of evidence concerning the claimed disability.  The 
Board notes that VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  A February 2007 statement of the case (SOC) 
explained what specific regulatory provisions govern his 
right biceps partial muscle rupture and why the increased 
initial rating claim remained denied.  The April 2006 letter 
sent before the issuance of the rating decision provided 
notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains the available private records identified 
by the veteran that he authorized VA to obtain.  The veteran 
was given a VA examination, with opinion, in connection with 
the claim.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal, 
and he has done so.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial evaluation in excess of 10 percent for right 
biceps partial muscle rupture is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


